Opinion by
Ekwall, J.
The testimony disclosed that prior to entry the importer and his customs broker discussed the value of these casings with the customs officials, particularly as to whether a 2 percent sales tax was part of the ■dutiable value, and thereafter the importer entered at a sum which did not include this tax. Prom the testimony and an examination of the record it was held that the ■entry of the merchandise was made without any intent to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.